Citation Nr: 1817742	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-31 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a right hip disability, to include as secondary to a service-connected left knee disability.

2.  Entitlement to service connection for a left hip disability, to include as secondary to a service-connected left knee disability.

3.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected left knee disability.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to an initial disability rating in excess of 10 percent for left knee osteoarthritis with anterior cruciate ligament (ACL) sprain.

6.  Entitlement to an initial disability rating in excess of 30 percent as of February 5, 2014, in excess of 10 percent as of January 27, 2015, and in excess of 20 percent as of July 18, 2016, for left knee instability.

7.  Entitlement to an initial disability rating in excess of 70 percent for depressive disorder.

8.  Entitlement to special monthly compensation (SMC) based on aid and attendance or housebound status.


REPRESENTATION

Veteran represented by:	Harry Binder, Esq.


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty in the U.S. Army from December 1983 to July 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2013, March 2015, and February 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

A March 2015 rating decision granted a separate 10 percent evaluation for the Veteran's left knee instability as of February 5, 2014.  In a September 2016 rating decision, the Agency of Original Jurisdiction (AOJ) increased the evaluation for left knee instability to 30 percent effective February 5, 2014 to January 26, 2015, and 20 percent effective July 18, 2016.  As the AOJ did not assign the maximum disability rating possible for the entire period on appeal, the appeal for higher evaluation remain before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  This issue has been recharacterized above.

The Veteran requested a hearing before the Board on his September 2014 and November 2017 VA Form 9s.  However, in a subsequent communication received in July 2017, he withdrew his request for a hearing.  38 C.F.R. § 20.704(e) (2017).

The issues of service connection for the bilateral hips, low back, and hearing loss, an increased rating for left knee osteoarthritis, and SMC are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  For the entire period on appeal (August 22, 2012 to the present), the Veteran's service-connected left knee instability has been severe.  

2.  For the entire period on appeal, the Veteran's service-connected depressive disorder has resulted in total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent evaluation for left knee instability have been met for the entire period on appeal.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2017).

2.  The criteria for an initial 100 percent evaluation for depressive disorder have been met for the entire period on appeal.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all of the evidence of record, with an emphasis on the medical evidence pertinent to the claim on appeal. Although all the evidence of record has been thoroughly reviewed, the Board is not required to discuss each piece of evidence in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis herein will focus on what the evidence shows, or fails to show, with respect to the Veteran's claims.

I. Duties to Notify and Assist

With regard to the claims decided herein, the Board finds that the VA's duty to notify and assist has been met and the Veteran and his attorney have  not argued otherwise.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  

The AOJ sent adequate notice letters to the Veteran in September 2012 and December 2015.  Additionally, all available service treatment records and post-service medical records have been obtained.  The Veteran has not identified any outstanding records that may be relevant to these claims.  

The Veteran was last examined for his left knee instability in July 2016 and for his depressive disorder in July 2017.  He has not provided any medical or lay evidence suggesting a material worsening of this disability since that time.  New VA examinations are not necessary for these claims.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board notes that the osteoarthritis aspect of the Veteran's left knee disability is remanded herein for a new VA examination.  However, as the Board is granting the maximum schedular evaluation for left knee instability for the entire period on appeal, a new VA examination would not help the Veteran.  The instability aspect of the left knee disability need not be remanded with the osteoarthritis aspect.  



II. Merits of the Claims

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017).  

The veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2017).  Where the veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2017).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Left Knee Instability

The Veteran's service-connected left knee instability has been initially evaluated as 30 percent disabling from February 5, 2014 to January 26, 2015, 10 percent disabling from January 27, 2015 to July 17, 2016, and 20 percent disabling from July 18, 2016 to the present, under Diagnostic Code 5257.  

Initially, the Board notes that only the instability aspect of the Veteran's left knee disability is decided herein.  The evaluation of the left knee disability based on any symptoms other than instability, including limitation of motion, have been remanded below.  These symptoms will not be discussed at this time.  

Under Diagnostic Code 5257, a 10 percent evaluation is assigned for slight recurrent subluxation or lateral instability.  A 20 percent evaluation is assigned for moderate recurrent subluxation or lateral instability.  A 30 percent evaluation is assigned for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2017).

The Veteran was first examined for his left knee instability in March 2013.  At that time, he complained of falls during flare ups due to his left knee instability and indicated that he needed to constantly use a knee brace and cane.  The examiner noted that stability testing was normal, but did not address the Veteran's subjective complaints of instability and falls due to instability.

The Veteran was next examined for his left knee instability in January 2015.  At that time, he again complained of falls during flare ups and that his left knee gives out, particularly when getting up.  The examiner noted 1+ anterior instability and normal posterior and medial-lateral stability testing.  The Veteran indicated that he still had to use a knee brace regularly.

The Veteran was most recently examined for his left knee instability in July 2016.  This examination was performed during a flare up.  At that time, he complained of his left knee giving out, causing him to fall.  The examiner noted that he had a history of moderate lateral instability and indicates that testing showed 2+ medial and lateral instability and normal anterior and posterior stability.  The Veteran again reported constant brace and cane use.

In addition to the VA examinations, the medical evidence includes VA and private treatment records that address the Veteran's left knee instability.  Significantly, February 2014, November 2016, and December 2017 evaluations from the Veteran's private physicians unanimously reported severe lateral instability for the entire period on appeal.  

With resolution of reasonable doubt in the favor of the Veteran, the Board finds that his left knee instability warranted an initial 30 percent evaluation for the entire period on appeal (August 22, 2012 to the present).  Significantly, the findings of severe instability by the Veteran's treating physicians throughout the appeals period appear to consider his instability during flare ups.  Additionally, each of these private evaluations found the Veteran had roughly consistent instability.  Moreover, the Veteran has consistently reported a severe level of left knee instability, resulting in falls, throughout the appeals period.  Thus, rather than assigning staged ratings based on results from individual VA examinations, the Board will afford the Veteran the full benefit-of-the-doubt and find that the totality of the evidence favors the assignment of a 30 percent rating for left knee instability throughout the appeal period.  This is the maximum rating available for instability under Diagnostic Code 5257.  

Depressive Disorder

The Veteran's service-connected depressive disorder has been initially evaluated as 70 percent disabling under Diagnostic Code 9434.  

Diagnostic Code 9434 is rated under the General Rating Formula for Mental Disorders.  The General Rating Formula provides that a 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2017).

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation. Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the United States Court of Appeals for the Federal Circuit (Federal Circuit) stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

The Veteran was first examined for his psychiatric claim in January 2016.  At that time, he complained of depressed mood, feelings of helplessness and hopelessness, chronic sleep impairment, and disturbances of motivation and mood.  He reported a 21 year marriage and having a stepdaughter, but did not elaborate on the quality or effectiveness of these relationships.  The examiner noted that his depression was profound and that he was no longer able to provide for his family emotionally or financially.  She diagnosed the Veteran with persistent depressive disorder and indicated that he required psychotherapy and might benefit from psychiatric medication.

The Veteran was more recently examined for his depression in July 2017.  At that time, he complained of daily sad mood, anxiety, suspiciousness, memory loss, loss of pleasure, change in appetite with weight loss, fatigue, feelings of guilt or worthlessness, concentration problems, and sleep problems.  He denied any good friends and noted problems in his relationship with his wife, stepdaughter, and grandchildren due to his depression.  The examiner observed some psychomotor retardation and that the Veteran's pain interrupted his social skills and concentration.  He opined that the Veteran was moderately impaired in his mental ability to relate to others and rated his symptoms as 7 to 8 out of 9.  The examiner diagnosed him with major depression, recurrent, moderate to severe.  He noted this diagnosis was the same as his prior diagnosis, but slightly more precise.  Although he did not indicate that the Veteran had total social and occupational impairment, he concluded that the Veteran was unable to work or establish and maintain effective relationships.

The medical evidence also includes VA and private treatment records and records from the Social Security Administration.  Although the Veteran has not received psychiatric treatment, some of these records note psychiatric symptoms that are consistent with the VA examinations of record.

In addition to the medical evidence, the Veteran, his wife, and his stepdaughter have provided written statements regarding his psychiatric symptoms.  This lay evidence is also mostly consistent with the VA examination reports.  Significantly, the Veteran's stepdaughter has noted his inability to interact with his grandchildren, get out of bed at times, or attend family functions.  This is consistent with an inability to establish and maintain effective relationships, as noted by the July 2017 VA examiner.

With resolution of reasonable doubt in the favor of the Veteran, the Board finds that his depressive disorder has resulted in total occupational and social impairment for the entire period on appeal.  Specifically, he has been unable to maintain employment at any point throughout the appeals period.  Additionally, his only reported relationships with his wife and stepdaughter have had significant difficulties and do not appear to show an ability to establish and maintain effective relationships.  Affording the Veteran the full benefit-of-the-doubt, the Board finds that the totality of the evidence favors the assignment of an initial 100 percent rating.  This 100 percent evaluation is a full grant of the benefits on appeal.  As such, any consideration of higher ratings is not relevant.

Additionally, there is no indication in the medical evidence of record that the Veteran's symptomatology warranted other than the currently assigned 100 percent disability rating throughout the appeal period.  Assignment of staged ratings is not warranted.  See Fenderson, supra.

For all the foregoing reasons, the Board finds that an initial rating of 100 percent for the Veteran's service-connected depressive disorder is appropriate for the entire period of the appeal.  In reaching this conclusion, the Board has applied the benefit-of-the-doubt doctrine.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

Entitlement to an initial disability rating of 30 percent for left knee instability is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an initial disability rating of 100 percent for depressive disorder is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Although the Board regrets the delay, remand is necessary to ensure that there is a complete record on which to decide the Veteran's remaining claims.  

With regard to the bilateral hip claims, the Veteran has not been afforded a VA examination and opinion to address these claims, despite evidence of current diagnoses or symptoms, service-connected left knee disability, and his contention that his hip disabilities are related to his service-connected left knee disability.  These claims must be remanded for a VA examination and opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the low back and hearing loss claims, the Veteran was afforded VA examinations and opinions in March 2013.  The low back examiner provided a negative nexus opinion for direct service connection, but failed to address the Veteran's complaints of continuous low back pain since service.  He also failed to provide an opinion on whether the Veteran's low back disability was caused or aggravated by his service-connected left knee disability.  The audiological examiner provided a negative nexus opinion based in part on a lack of worsening of hearing loss from enlistment to separation, as well as a lack of a current hearing loss disability for VA purposes.  However, the Board's review of the claims file reveals that there was no separation examination performed.  As the examiner's opinion is based on separation audiometric results that do not exist, it lacks probative value.  Further, as hearing loss is a dynamic disability, the Veteran's hearing loss may have worsened to the point of meeting the criteria for a hearing loss for VA purposes by now.  In light of these deficiencies, these claims must also be remanded for new VA examinations and opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

With regard to the left knee (other than instability) claim, there is significant discrepancy between the VA examination reports and the private evaluations provided by the Veteran.  Specifically, the private evaluations note that the Veteran has ankylosis but this is not noted by any of the VA examiners.  It is not clear that ankylosis is a finding that can come and go.  Accordingly, the left knee claim must be remanded for a new VA examination and opinion that addresses this apparent discrepancy.  See Barr, supra; 

With regard to the SMC claim, the Board notes that the development and readjudication of the remanded service connection and increased rating claims may affect the outcome of the SMC claim.  They are inextricably intertwined and the SMC claim cannot be adjudicated until after the other remanded claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for VA examinations with appropriate examiners to address the nature and etiology of his bilateral hip disabilities, low back disability, and hearing loss, and the current nature and severity of his left knee osteoarthritis (other than instability).  The examiners must review pertinent documents in the Veteran's claims file in conjunction with the examinations.  This must be noted in the examination reports.

With regard to the right and left hip claims, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current hip disabilities were caused or aggravated by his service-connected left knee disability.  In providing this opinion, the examiner must specifically address the role of the Veteran's altered gait due to his left knee.  

With regard to the low back claim, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current low back disability had its onset in service or was otherwise etiologically related to active service or was caused or aggravated by his service-connected left knee disability.  In providing this opinion, the examiner must specifically address the Veteran's contentions of low back pain since service.

With regard to the hearing loss claim, the examiner should perform audiometric testing to determine if the Veteran has current hearing loss for VA purposes.  If the examiner finds that the Veteran has current hearing loss for VA purposes, he or she should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hearing loss had its onset in service or was otherwise etiologically related to active service.  In providing this opinion, the examiner must specifically address the Veteran's service-connected tinnitus and complaints of audiological symptoms since service.

With regard to left knee osteoarthritis claim, the examiner should identify any symptoms that the Veteran currently manifests or has manifested that are attributable to his service-connected left knee osteoarthritis.  All appropriate testing, including range of motion testing, should be performed.  The examiner must also provide an opinion regarding ankylosis.  Specifically, he or she must (1) reconcile the lack of ankylosis noted on the prior VA examinations and the findings of ankylosis on the private evaluations, and (2) state whether ankylosis can be a finding that comes and goes.  

Rationale for all requested opinions shall be provided. If the examiners cannot provide an opinion without resorting to mere speculation, they shall provide a complete explanation stating why this is so. In so doing, the examiners shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  After completing the above actions, the Veteran's claims should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


